Citation Nr: 1124135	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-28 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  The propriety of the severance of service connection for radiculopathy of the left lower extremity, effective March 1, 2010.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected low spine disability. 

3.  Entitlement to a rating in excess of 30 percent for dysthymic disorder. 


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to February 1971.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In a February 2009 rating decision, the RO increased the Veteran's disability evaluation for dysthymic disorder from 10 percent to 30 percent disabling, effective July 21, 2008, the date of claim for an increased rating.  In a June 2009 rating decision, the RO denied service connection for a bilateral hip disability.  In a December 2009, the RO severed service connection for radiculopathy of the left lower extremity, effective March 1, 2010.  The Veteran perfected appeals as to all of these issues.  

The issue of a rating in excess of 30 percent for dysthymic disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal for the propriety of the severance of service connection for radiculopathy of the left lower extremity, effective March 1, 2010, be withdrawn.

2.  The Veteran does not currently have a bilateral hip disability related to service.






CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the propriety of the severance of service connection for radiculopathy of the left lower extremity, effective March 1, 2010, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).

2.  A bilateral hip disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As the claim for the propriety of the severance of service connection for radiculopathy of the left lower extremity, effective March 1, 2010, is being withdrawn, the analysis below as to whether the duties to notify and assist have been met applies only to the issue of service connection for a bilateral hip disability.  In correspondence dated in September 2008 and October 2008, prior to the June 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Both the September 2008 and October 2008 also notified the Veteran of the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  As the Board will discuss in detail in its analysis below, the Veteran was provided with a VA examination.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that this examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his attorney have not contended otherwise.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has declined to present personal testimony before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.   

Radiculopathy of the Left Lower Extremity

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2010).

In correspondence received in September 2010, the Veteran's attorney indicated that the Veteran was withdrawing his appeal concerning the propriety of the severance of service connection for radiculopathy of the left lower extremity, effective March 1, 2010. 

Because the Veteran has clearly indicated his wish to withdrawal the appeal, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204 (2010).  Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Accordingly, the Board does not have jurisdiction to review the appeal and it is therefore dismissed.

Bilateral Hip Disability

The Veteran essentially contends that he has a bilateral hip disability related to service, or as secondary to service-connected low spine disability.  

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service- connected disability.  38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

While the record contains various complaint of bilateral hip pain, there is no competent evidence of a current bilateral hip disability to satisfy the first Hickson and Wallin elements.  In light of the Veteran's report of hip pain, he was afforded a VA examination in November 2008 to ascertain whether his complaints were attributable to any current hip disability.  Following a comprehensive examination which included review of the Veteran's claims folder and medical history, the examiner noted the Veteran's complaints of daily pain and radiculopathy involving the right lower extremity.  X-rays showed that the hips were both normal.  After physical examination of the Veteran, the examiner noted that there were no specific hip disorders but that his symptoms originated in his back that radiated down his legs.  

Review of the remainder of the claims folder reflects complaints of hip pain but fails to show any current findings of a bilateral hip disability.  

Service connection presupposes a current diagnosis of the claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (the Court) has held that the "current disability" requirement is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim."  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence that the Veteran currently has a bilateral hip disability, or that he had such a disability at any time during the pendency of this claim.  While complaints of hip pain have been noted throughout the record, pain is not analogous to disability. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).  Therefore without a current diagnosis of a hip disability, service connection for is not warranted.

The Board notes that the Veteran's complaints have been attributed to a disability separate from the hips, specifically to radiculopathy related to his low spine disability, which has been addressed elsewhere in this decision. 

The Veteran has been accorded ample opportunity to present competent medical evidence which includes a diagnosis of a bilateral hip disability.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim of entitlement to VA benefits).

To the extent that the Veteran asserts that he in fact does have a hip disability, he is entirely competent to report that he has discomfort and pain in his hip and his assertions regarding hip pain are credible and supported by the record.  However, the Board notes that it is now well established that laypersons without medical training, such as the Veteran, are not competent to comment on medical matters such as diagnosis of a disability like a hip disability.  Cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  That is, the Veteran is competent to report that he has hip pain; however, he is not competent to state that this pain is a manifestation of an underlying bilateral hip disability.  Accordingly, the Board has placed greater probative weight on the conclusions reached by the VA examiner, who, as a medical professional, is competent to render opinions regarding medical matters.  

Because the Veteran has not been shown to have a current disability, his claim fails on Hickson and Wallin elements (1).  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a bilateral hip disability on both a direct and secondary basis.  The benefit sought on appeal is accordingly denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The propriety of the severance of service connection for radiculopathy of the left lower extremity, effective March 1, 2010, is dismissed.

Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected low spine disability, is denied. 


REMAND

Although the Board regrets the additional delay, it is necessary to ensure due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In November 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), which redefined VA's duty to assist, enhanced its duty to notify a claimant as to the information and evidence necessary to substantiate a claim, and eliminated the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2010) (regulations implementing the VCAA).  This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 note (Effective and Applicability Provisions) (West 2002).

The Act and the implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, unless there is no reasonable possibility that such assistance would aid in substantiating the claim. VA is also required to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of this VCAA-duty- to-notify-notice, VA is required to specifically inform the claimant which portion of the information and evidence, if any, is to be provided by the claimant and which portion, if any, VA will attempt to obtain on behalf of the claimant.  

In this case, the Veteran was sent a June 2009 letter which complied with Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008)(discussing notification requirements specific to increased compensation claims).  However the Veteran has not been sent a general VCAA letter addressing the increased rating claim for dysthymic disorder, and on remand, he must be sent such a letter.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied.

Specifically, the RO should:

(a) Notify the Veteran that in order to establish a higher rating, the evidence would need to show that his disability has increased in severity;

(b) Notify the Veteran of the information and evidence necessary to substantiate his claim;

(c) Notify the Veteran of the information and evidence he is responsible for providing; 

(d) Notify the Veteran of the information and evidence VA will attempt to obtain, e.g., that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency and will make as many requests as are necessary to obtain relevant records from a Federal department or agency; and 

(e) Provide the Veteran with an explanation as to the information or evidence needed to establish disability ratings and effective dates for his claim.  

2.  Then, readjudicate the claim for a rating in excess of 30 percent for dysthymic disorder.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his attorney an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


